Citation Nr: 1127682	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2009, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  In March 2010, the Board issued a decision which, among other things, denied an application to reopen a claim for service connection for a psychiatric disability.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order granting a December 2010 joint motion to vacate and remand (JMR) the appeal of this issue to the Board. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction.  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate the Veteran's claim, as done below, without review of additional evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.



FINDING OF FACT

The evidence received since the November 1999 rating decision is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence was received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that this claim is being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error and no further VCAA discussion is required.  

The Claim

The Veteran and his representative contend that the Veteran has a psychiatric condition as the result of his active duty service.  Specifically, the Veteran asserted in a January 2008 statement that he began to feel depressed during service.  He contends that he complained to authorities but his problems were never addressed and his symptoms became worse until he purposely shot himself in the side.  It is requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the November 1999 rating decision as to the psychiatric disorder claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In general, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to this psychiatric disorder claim, the Board notes that the Veteran has previously been denied service connection for a nervous condition in April 1973, February 1982, and January 1999 RO decisions.  More recently, the Veteran was denied service connection for a nervous condition in a November 1999 rating decision.  The RO notified the Veteran of this decision via a December 2, 1999, letter.  He did not file a timely appeal.  Therefore, the November 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).

The basis for the November 1999 denial was that there was no new and material evidence showing that the Veteran had a diagnosis of a psychiatric condition during service or relating the Veteran's current condition to his military service.  At the time of this denial, service treatment records, statements submitted by the Veteran, VA medical records, and private medical records were considered.

The new evidence submitted since this denial consists of the Veteran's statements and hearing testimony, VA medical records, private medical records, and SSA records. 

With the above criteria in mind, the Board notes that a VA physician provided a statement in May 2011 indicating that he had interviewed the Veteran and reviewed available medical records.  He further indicated that, in consideration of the information he had obtained, he feels that it is as likely as not that stress associated with his military experience precipitated his past suicide attempt and has contributed to chronic depression.  

In a June 2011 statement submitted by a private licensed professional counselor from Progressive Rehabilitation Systems, it was noted that the Veteran's file had been fully reviewed.  This counselor noted that, during an interview with the Veteran, he reported that he did indeed attempt to commit suicide while in the military.  He had been going though a "rough period" in and out of the stockades and decided he did not wish to live anymore and no one in his command would help him.  When his gun discharged, he was instead wounded.  When he was taken to the hospital, he was strongly counseled by the military personnel there not to report he was attempting suicide, as that would be a "cowardly" act that would disgrace him and his unit.  He agreed to do so.  He stated that this is why there is no mention of suicide in his medical records.  The counselor noted that the Veteran appeared to provide competent rational evidence that he was indeed attempting to commit suicide while in the military.  He concluded by opining that it is more likely than not that the Veteran's mental illness developed or was aggravated by the stress of military service and, therefore, is related to his active military service. 

The Board finds that these opinions, the credibility of which must be presumed, appear to link at the Veteran's current psychiatric complaints to his military service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Therefore, the Board finds that the additional evidence, when taken together with the complaints and psychiatric treatment already found in the claims file, is both 

new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim of service connection for a psychiatric disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a psychiatric disability is reopened.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disability.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  38 C.F.R. § 19.9 (2010).

As noted above, the Veteran has asserted throughout the processing of his claim that he began to feel depressed during service.  He has contended that he complained to authorities during service, but his problems were never addressed and his symptoms became worse until he purposely shot himself in the side.

With regard to his service treatment records, the Board notes that the Veteran's February 1966 Report of Medical Examination prior to induction indicated that psychiatric clinical evaluation was normal.  The Veteran's February 1966 Report of Medical History prior to induction gave no indication of psychiatric complaints or disabilities of any kind.  It was noted, however, that he stayed in constant trouble with all teachers.  A September 1967 service treatment record reveals that the Veteran suffered a gunshot wound to the right flank.  In an October 1967 service treatment record, it was noted that the Veteran had been shot in the right flank in September as a victim of an attempted robbery in a camping area.  In a July 1968 service treatment, it was noted that the Veteran requested to see mental health.  The Veteran indicated that he wanted to discuss his nervousness and feelings of taking his life, which he says he has previously attempted.  Thorazine and mental health counseling were prescribed at this time.  In an August 1968 service treatment record, the Veteran complained of a nerve condition and reported that he has been on Thorazine.  Despite the above in-service history, no complaints, treatment, or diagnosed of a psychiatric disability of any kind was noted on the March 1969 Report of Medical History or March 1969 Report of Medical Examination. 

Post-service, the Veteran underwent a VA neuropsychiatric examination in February 1972.  At this examination, he reported that he was depressed and attempted suicide by shooting himself with a pistol in the right flank while in service in 1968.

However, while the Veteran has undergone several VA psychiatric examinations over the years, including in February 1973, February 1982, March 2007, and February 2010, none of these examiners linked his current psychiatric disorder to his military service.  In this regard, the March 2007 examiner opined that the Veteran's depressive disorder is less likely than not related to his past military history but began during his past childhood, as a result of his being the victim of severe physical, verbal, and mental abuse.  In the February 2010 VA examination report, it was opined that the Veteran's diagnosed personality disorder was not a result of the Veteran's military history and certainly predates that.

However, since the most recent February 2010 VA examination was conducted, the aforementioned May 2011 VA medical opinion and June 2011 private medical opinion have been associated with the claims file.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.

As the May 2011 and June 2011 opinions are pertinent to the question of whether or not the Veteran has a current psychiatric disability that is related to his active duty service, the Board finds that the necessity for a new VA examination based on a complete review of the entire claims file and all relevant evidence is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has any psychiatric disabilities that were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

In this regard, the VA examiner should attempt to reconcile the opinions provided by the March 2007 and February 2010 VA examiners with the latter May 2011 and June 2011 opinions.  The VA examiner should also attempt to reconcile the Veteran's claims as to how he sustained his gunshot wound.  Namely, when he was seeking and was granted service connection for the residuals of the gunshot wound in the 1970's, he claimed that it was caused in a robbery.  However, now that he is seeking service connection for a psychiatric disorder, he is claiming that it was caused by a suicide attempt.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) (holding that the Board has been charged with the duty to assess the credibility and weight given to evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Additionally, the RO should take this opportunity to obtain any and all available VA and private treatment records that have not yet been associated with the claims file including the Veteran's outstanding records from Froedtert Hospital.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1. The RO should obtain and associate with the record all of the Veteran's outstanding psychiatric medical records since 1969 that have not been associated with the claim's file including all of his records from Froedtert Hospital.  All actions to obtain the requested records should be documented fully in the claim's file including all negative responses.

2. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should:

a. diagnose ALL of the Veteran's pre-service, in-service, and post-service psychiatric disabilities;

b. as to any pre-service psychiatric disabilities, render an opinion as to whether it is at least as likely as not that it permanently increased in severity as a result of his active duty service and, if so, whether such increase was beyond the natural progress of the disease;

c. as to all post-service psychiatric disabilities, render an opinion as to whether it is at least as likely as not that it manifested to a compensable degree within 1 year of the Veteran's discharge from active duty service in March 1969;

d. as to all post-service psychiatric disabilities, render an opinion as to whether it is at least as likely that it was caused by his active duty service; 

Note 1:  In providing answers to the above questions, the examiner should reconcile the opinions provided by the March 2007 and February 2010 VA examiners with the latter May 2011 and June 2011 opinions.  The VA examiner should also attempt to reconcile the Veteran's claims as to how he sustained his gunshot wound.  Namely, when he was seeking and was granted service connection for the residuals of the gunshot wound in the 1970's, he claimed that it was caused in a robbery.  However, now that he is seeking service connection for a psychiatric disorder, he is claiming that it was caused by a suicide attempt.  

Note 2:  In providing answers to the above questions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

Note 3:  The examiner should provide a complete rationale for any opinions provided.

3. The RO should then readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


